EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sharon Sintich on December 21, 2021.

The application has been amended as follows: 
Amendments to claims 3, 26, and 27:

3. (currently amended) The recombinant AAV vector of claim 2 wherein the muscle-specific control element is human skeletal actin gene element, cardiac actin gene element, myocyte-specific enhancer binding factor (MEF) element, muscle creatine kinase (MCK), truncated MCK (tMCK), myosin heavy chain (MHC) control element, hybrid α-myosin heavy chain enhancer-/MCK enhancer-promoter (MHCK7), C5-12, murine creatine kinase enhancer element, skeletal fast-twitch troponin C [[c]] gene element, slow-twitch cardiac troponin C gene element, the slow-twitch troponin I gene element, the hypoxia response element, steroid-inducible element or glucocorticoid response element (GRE).

26. (currently amended) The recombinant AAV vector of claim 4 [[5]] wherein the vector is the serotype AAVrh.74, AAV1, AAV2, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, AAV11, AAV12 or AAV13.

4 [[5]] and a carrier.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant has amended claims 3, 8, 9, 11-13 and 29-31 to overcome indefinite rejections under 112(b).  Applicant has canceled claim 5 to overcome a double patenting rejection under 101.  Applicant’s representative has agreed to the amendments detailed above to overcome a claim objection in claim 3 and to change the dependency of claims 26 and 27 to claim 4 after the cancellation of claim 5.  
A recombinant AAV vector comprising the nucleotide sequence of SEQ ID NO: 1 as specified in claim 1 and comprising the nucleotide sequence of SEQ ID NO: 2 as specified in claim 4 are not found in the prior art.  A composition comprising the recombinant AAV vector of claim 1 and a carrier is not found in the prior art.  A method of increasing muscular force or muscle mass in a subject suffering from muscular dystrophy comprising administering a therapeutically effective amount of the recombinant AAV vector of claim 1 to the subject is not found in the prior art.  A method of treating muscular dystrophy in a subject in need thereof comprising administering a therapeutically effective amount of the recombinant AAV vector of claim 1 to the subject is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636